Citation Nr: 0938343	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active-duty-for-training in the Army 
Reserves from January 12, 1999, to May 7, 1999, and on active 
duty from January 2003 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision in which the RO, in 
pertinent part, denied the Veteran's claims for service 
connection for hearing loss and a back condition.  The 
Veteran perfected a timely appeal with respect to that 
decision.  

The Veteran testified at a June 2009 video-conference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  

The issues of entitlement to service connection for left ear 
hearing loss and back condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  While in service, the Veteran was exposed to acoustic 
trauma.

2.  The Veteran currently has hearing loss in the right ear 
to an extent recognized as a disability for VA purposes, and 
the overall record tends to support a finding that the 
Veteran's current right ear hearing loss disability is 
related to service



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for right ear hearing loss 
are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

Although the Veteran was not specifically diagnosed with 
hearing loss of the right ear in active service, the Board 
notes that the absence of in-service evidence of hearing loss 
is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

A June 2006 VA treatment record showed that the Veteran 
complained of hearing loss.  He stated that he was exposed to 
multiple improvised explosive devices with the closest being 
approximately 25' distant on the left side.  He reported 
firing an M-16 from his right side.  An audiological 
examination was performed and was within normal limits.  The 
examiner noted initial mild conductive hearing loss that was 
resolved by valsalva.  

At an August 2008 VA audiological examination the Veteran 
reported having a hard time hearing on the phone in his right 
ear.  The Veteran reported military noise exposure from 
transportation and explosions.  The Veteran denied any 
civilian noise exposure.  A pure tone test was conducted and 
revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
25
25
30
29

The Veteran's speech recognition score was 84 in the right 
ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired right hearing is considered a disability.  
The VA audiological examiner diagnosed the Veteran with mild 
sensorineural hearing loss in the right ear as well as 
bilateral constant tinnitus.  The examiner opined that the 
Veteran's tinnitus was at least as likely as not caused by or 
as a result of military noise exposure.  The examiner did not 
offer an etiology opinion with respect to the Veteran's right 
ear hearing loss.  

At the June 2009 hearing, the Veteran testified that he was 
exposed to loud noise during basic training in the form of 
generators, trucks, and machine gun fire.  When he got 
mobilized to Iraq, the Veteran stated that he was exposed to 
generators, machine gun fire, trucks, and improvised 
explosive devices.  The Veteran reported no hearing 
protection when he was exposed to the machine gun fire and 
the improvised explosive devices.  However, he did report 
wearing hearing protection when driving the trucks.  

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Combat 
Infantryman's Badge.  In addition the Veteran is service-
connected for posttraumatic stress disorder as a result of a 
verified combat stressor.  As the evidence of record supports 
a finding that the Veteran was engaged in combat during his 
active duty service, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.  
Thus, the Board accepts that the Veteran was exposed to loud 
noise during his active service.  

Given that the Veteran's August 2008 VA audiological 
examination showed right hearing loss, as recognized under 
38 C.F.R. § 3.3.85, that the Veteran served in combat, and 
that the August 2008 examiner found that the Veteran suffered 
from tinnitus as a result of military noise exposure, the 
Board finds that the Veteran's right ear hearing loss, after 
resolving all reasonable doubt in favor of the Veteran, was 
incurred in service.   

The Board notes that the weight to be attached to relevant 
evidence is an adjudication determination. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board must assess 
the weight and credibility to be given to the evidence.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the 
evidence objectively, the Board finds that the evidence taken 
as a whole warrants service connection.

Thus, the evidence of record demonstrates that the Veteran 
was exposed to acoustic trauma while on active duty and as a 
result currently suffers from right ear hearing loss.  
Accordingly, the Board finds that the evidence of record 
warrants service connection.


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

After a review of the claims file, the Board has determined 
that further development of the Veteran's claims for service 
connection for left ear hearing loss and back condition is 
warranted. 

With respect to the Veteran's claim for service connection 
for left ear hearing loss, the Board notes that on September 
8, 2009, the Board received two letters which indicated that 
the Department of the Army Reserve Health Readiness Program 
scheduled the Veteran for a comprehensive audiological 
evaluation in August 2009 and an audiogram in July 2009.  The 
claims file is void of examination reports from either 
appointment.  Without such records, the Board is precluded 
from proper appellate review of the Veteran's claim for 
service connection for left ear hearing loss.  As such, the 
Board finds that a remand is necessary to obtain the 
outstanding records and associate them with the claims file.  

In regards to the Veteran's claim for service connection for 
a back disorder, the Board has determined that further 
development is necessary in order to adjudicate the Veteran's 
claim.  

Specific to the Veteran's Army Reserve service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6 (2009).  

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2009).  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1(d) (2009).  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2009).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the RO denied the Veteran's claim for 
service connection for a back condition on a pre-existing 
basis.  However, it is not clear from the record why the 
claim was adjudicated in that manner.  The Veteran's October 
1998 enlistment examination showed no back condition of any 
kind and there were no other records in the claims file which 
indicated a pre-existing condition.  Various statements 
submitted from the Veteran's colleagues showed that the 
Veteran injured his back during active duty physical training 
in April 2000 while playing football.  Similarly, a May 2000 
private treatment record showed that the Veteran sough 
treatment for a back condition after reportedly injuring it 
playing football.  Additionally, there is a service treatment 
record dated in April 2002 which showed that the Veteran had 
sustained an injury to his back while in the line of duty at 
Ft. Jackson.  

At the June 2009 hearing, the Veteran testified that his 
first back injury was due to road marches during basic 
training and that his second back injury was during weekend 
drills playing football.  The Veteran reported the first 
injury as taking place in 1999 while he was stationed at Fort 
Leonard Wood, Missouri.  The Veteran stated he injured his 
back the second time in approximately 2001 at Fort Jackson, 
South Carolina.  

The Veteran has confirmed active duty service dates of 
January 12, 1999, to May 7, 1999, and from January 2003 to 
March 2004.  However, it is unclear from the record whether 
or not the Veteran was on active duty, basic training, 
ACDUTRA or INACDUTRA at the time of his reported in-service 
injuries, thus, on remand, a complete record of the Veteran's 
service date should be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the Veteran has been diagnosed with early 
degenerative lumbar spine disease.  The Veteran has testified 
and submitted various statements which indicate that the 
Veteran injured his back during active duty.  Additionally, 
an April 2002 service treatment record showed that the 
Veteran sustained an injury to his back in April 2002, in the 
line of duty.  Simply stated, the standards of McLendon are 
met in this case and the VA must provide a VA medical 
examination in order to determine whether the Veteran's 
current back condition is casually related to his active duty 
military service, if, and only if, the active duty, basic 
training/ACDUTRA/INACDUTRA dates shown correlate with the 
onset of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of evaluation from 
the Department of the Army Reserve Health 
Readiness Program.  Specifically, 
examination reports/records from the July 
2009 audiogram and the August 2009 
comprehensive audiological evaluation 
should be obtained.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Contact the National Personnel 
Records Center, the Department of the 
Army, and any other appropriate sources 
to verify the Veteran's service, to 
particularly include personnel records 
verifying all of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Army Reserves.  Specifically, the dates 
of April 2000 and April 2002 should be 
verified.  

Request all available service treatment 
records for his service in the Reserves, 
as well as his entire personnel file.  In 
requesting this information, VA should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

3.  If the active duty, basic 
training/ACDUTRA/INACDUTRA dates shown 
correlate with the onset of the claimed 
disability, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the currently 
claimed disability and its relationship, 
if any, to the Veteran's known periods of 
basic training/AIT and/or 
ACDUTRA/INACDUTRA.  After reviewing the 
claims file and conducting an 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the claimed disability 
is the result of injury or disease 
incurred or aggravated by (a) disease or 
injury during active duty (basic 
training/AIT) or a period of active duty 
for training (ACDUTRA) during Army 
Reserve service; or (b) injury during a 
period of inactive duty training 
(INACDUTRA) during Army Reserve service.  
In rendering the requested opinion, the 
appropriate examiner should specifically 
consider and discuss the Veteran's 
Reserve service personnel and treatment 
records as well as the entire claims 
file.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims for service 
connection.  Consider the claims, on the 
merits, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for the 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


